        Case 1:20-cv-03225-FVS     ECF No. 5    filed 12/10/20   PageID.22 Page 1 of 2



 1                                                                              FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON


 2
                                                                      Dec 10, 2020
 3                                                                         SEAN F. MCAVOY, CLERK




 4

 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    ROBERT M.,
                                                    NO: 1:20-CV-03225-FVS
 8                              Plaintiff,
                                                    ORDER DENYING REPORT AND
 9          v.                                      RECOMMENDATION AS MOOT

10    ANDREW M. SAUL,
      COMMISSIONER OF SOCIAL
11    SECURITY,

12                              Defendant.

13

14         On December 7, 2020, Magistrate Judge Rodgers filed a Report and

15   Recommendation recommending that the Court deny Plaintiff’s Application to

16   Proceed In Forma Pauperis. ECF No. 4. On December 9, 2020, Plaintiff paid the

17   full filing and administrative fees. Because Plaintiff paid the filing and

18   administrative fees in full, the Court hereby denies the Report and

19   Recommendation, ECF No. 4, as moot.

20         Accordingly, IT IS HEREBY ORDERED:

21         1. Magistrate Judge John T. Rodgers’ Report and Recommendation, ECF



     ORDER ~ 1
        Case 1:20-cv-03225-FVS        ECF No. 5   filed 12/10/20   PageID.23 Page 2 of 2



 1         No. 4, is DENIED as moot.

 2   IT IS SO ORDERED The Clerk’s Office is directed to enter this Order and

 3   provide copies to all counsel.

 4         DATED December 10, 2020.

 5
                                              s/Fred Van Sickle
 6                                             Fred Van Sickle
                                        Senior United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER ~ 2
